DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Response to Amendment
Claims 3, 5, and 14-19  were rejected in Office Action mailed on 06/11/2021.
Applicant filed a response and amended claim 3. 
Claims 1-3 and 5-21 are currently pending in the application, of claims 1-2, 6-13 and 20-21 are withdrawn from consideration. Claim 4 was previously cancelled.
Claims 3, 5, and 14-19 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "to reduce cerium (IV)" in line 7.  It is not clear how the cerium(IV) is reduce from the solution as the claim recites the solution only containing at least one cerium compound selected from the group consisting of cerium carbonate, cerium hydroxide and cerium oxide, the fluoropolymer and the water. In addition, It appears that there are two steps in the method of producing the liquid composition where a solution is formed and then a reducing agent is added to form another solution or the liquid composition. However, the claim is not clear as to how the steps are carried out. Page 12, lines 23-25 of the instant specification recites “Upon addition of the cerium carbonate, cerium hydroxide or cerium oxide to a solution containing water, cerium (IV) hydroxide forms in the solution. The reducing agent added to the solution reduces cerium (IV) hydroxide to trivalent cerium ions.”. It appear that the solution also contain cerium (IV) hydroxide particles which is reduced to trivalent cerium ions to form a solution having the liquid composition in a clear state (page 13, lines 7-10 and table 3 of the instant specification). However, there is no reference of the cerium (IV) hydroxide forming in the solution. 
Regarding dependent claims 5, and 14-19, these claims do not remedy the deficiencies of parent claim 3 noted above, and are rejected for the same rationale.

 Allowable Subject Matter
	To overcome the above rejection, the method (2) as recited in page 12, lines 16-32 and page 13, lines 1-10 may be listed in independent claim 3. Incorporating the limitations from the cited sections in combination with the amendments is not taught or suggested by the prior art. In order to better capture 
3. A method for producing a liquid composition comprising wherein the method : 
mixing a having sulfonic acid groups and the water to form a solution clouded with cerium (IV) hydroxide particles; 
wherein the cerium compound is at least one selected from the group consisting of cerium carbonate, cerium hydroxide and cerium oxide;
adding a reducing agent to the solution to reduce the cerium (IV) hydroxide particles to the trivalent cerium ions;
wherein after adding the reducing agent, the solution clouded with cerium (IV) hydroxide particles clears to form the liquid composition; and
 wherein the reducing agent is at least one member selected from the group consisting of hydrogen peroxide, acetaldehyde, and formic acid. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. Patent Application Publication 2009/0130518).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723